— Order unanimously reversed on the law without costs, motion denied and cross motion granted. Memorandum: Supreme Court erred in granting plaintiff’s motion and denying defendants’ cross motion for summary judgment on plaintiff’s Labor Law § 240 (1) claim. Plaintiff was injured while he was helping to guide a 45-foot metal bar with a tag line that was wrapped around his hand. At that time, the tag line became wedged in a gap in the hand rail and tightened around plaintiff’s hand, causing severe injuries. Because plaintiff’s injury was not the result of a fall from a height or a falling object, his Labor Law § 240 (1) cause of action must be dismissed (see, Shaffer v Niagara Mohawk *1241Power Corp., 167 AD2d 824, 825, appeal dismissed 77 NY2d 835; see also, Root v County of Onondaga, 174 AD2d 1014; Staples v Town of Amherst, 146 AD2d 292). (Appeal from Order of Supreme Court, Jefferson County, Inglehart, J.— Summary Judgment.) Present — Callahan, A. P. J., Denman, Pine, Balio and Lawton, JJ.